ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_02_EN.txt. 223

DECLARATION OF JUDGE KOROMA

Article XX, paragraph 1 (d), of the 1955 Treaty and principles of interna-
tional law — Non ultra petita — Order in which issues addressed — The burden
of proof and facts — Finding on law.

Although I have voted in favour of the Judgment, I consider it neces-
sary to state the following.

Crucially, the Court has found, consistent with its jurisprudence, that
measures involving the use of force and purporting to have been taken
under Article XX, paragraph 1 (d), of the 1955 Treaty have to be judged
on the basis of the principle of the prohibition under international law on
the use of force, as qualified by the inherent right of self-defence.

Article XX, paragraph | (d), provides as follows:
“The present Treaty shall not preclude the application of
measures:
(d) necessary to fulfil the obligations of a High Contracting Party
for the maintenance or restoration of international peace and
security, or necessary to protect its essential security interests.”

The Court applied this rule, as it was bound to do, and came to the
conclusion that the Article was not intended to operate wholly independ-
ently of general international law on the use of force, so as to be capable
of justifying, even in the limited context of a claim for breach of the
Treaty, the unlawful use of force. Thus, the Court holds, rightly in my
view, that the application of general international law on the question
forms part of the interpretation process which it has been entrusted to
carry out. In other words, the determination whether an action alleged to
be justified under the paragraph was or was not an unlawful measure has
to be made by reference to the criteria of the United Nations Charter and
general international law.

Based on these criteria, the Court deliberated and reached the conclu-
sion that the actions carried out against the oil installations on 19 Octo-
ber 1987 and 18 April 1988 were not lawful under Article XX, para-
graph 1 (d), of the 1955 Treaty, as measures necessary to protect the
essential security interests of the United States, since such actions consti-
tuted recourse to armed force not qualifying, under the United Nations

66
224 OIL PLATFORMS (DECL. KOROMA)

Charter and general international law, as acts of self-defence, and thus
did not fall within the category of measures contemplated by that provi-
sion of the Treaty. This, in my view, constitutes a reply by the Court to
the submissions of the Parties, which the Court is entitled to construe as
well as obliged to rule on. And that is what the Court has done, namely,
held that the actions in destroying the platforms were contrary to inter-
national law. Accordingly, the issue of non ultra petita cannot therefore
arise on this occasion. Nor can it apply to the Court’s finding as to
whether Article X, paragraph 1, of the 1955 Treaty was violated by the
actions taken against the oil platforms. On this, the Court finds that the
protection of freedom of commerce under the Article applied to the plat-
forms and that the attacks, in principle, impeded Iran’s freedom of com-
merce within the meaning of that expression in the text. This finding is
not devoid of significance.

It is also worth noting that the order in which the Court dealt with the
questions before it was not only appropriate for the reasons stated in the
Judgment and as seen in the light of its jurisprudence (Application of the
Convention of 1902 Governing the Guardianship of Infants, Judgment,
I. C.J. Reports 1958, p. 62), but that the Parties themselves were at one in
their pleadings that the matter was one for the discretion of the Court.

On the issue of the burden of proof, it could not escape attention that
the Court in making its finding not only ensured the observance of the
rule, as was its duty, but also carefully considered the facts and evaluated
the evidence presented; while the facts are to be taken into consideration,
the finding reached in the Judgment must be made on the law.

I consider these points worth emphasizing in relation to the Judgment.

(Signed) Abdul G. KOROMA.

67
